DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/29/2021 has been entered.  Claims 3, 16-18 and 20 have been cancelled.  Claims 1, 4-6, 8-12, 14-15 have been amended.  Claims 1-2, 4-15 and 19 are pending in the application.  Applicant’s amendment has overcome the Claim Objection previously set forth in the Non-Final Rejection dated 9/29/2021.

Response to Arguments
Applicant’s arguments filed on 12/29/2021 have been fully considered and are persuasive.  The rejections of Claims 1-2, 4-15 and 19 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-15 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a mass and/or ion mobility spectrometer comprising:
a dedicated channel arranged and adapted to accommodate a biopsy needle 
together with a biopsy sample;

an analyzer arranged and adapted to analyze analyte tons;
wherein the mass and/or jon mobility spectrometer is configured to perform 
analysis of a biopsy needle inserted into the dedicated channel by:
(i) the device generating analyte ions from a biopsy sample within said biopsy needle, wherein said device is arranged and adapted to generate first analyte ions from a first position on said biopsy sample at a first time, and to generate second analyte ions from a second different position on said biopsy sample at a second different time; and
(ii) the analyzer analyzing said analyte ions.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Levis (US 2012/0149009), who teaches a mass spectrometer comprising a sample holder arranged to accommodate a biopsy sample, and an ESI device arranged to generate analyte ions from the biopsy sample, and an analyzer; however Levis fails to explicitly teach that the ESI device is arranged to generate first analyte ions from a first position on said biopsy sample at a first time, and to generate second analyte ions from a second different position on said biopsy sample at a second different time, nor that the sample holder includes a dedicated channel arranged and adapted to accommodate a biopsy needle together with a biopsy sample.
The primary reason for allowance of the claims is the combination of the spectrometer’s dedicated channel arranged and adapted to accommodate a biopsy needle together with a biopsy sample; 
analysis of a biopsy needle inserted into the dedicated channel by: (i) the device generating analyte ions from a biopsy sample within said biopsy needle, wherein said device is arranged and adapted to generate first analyte ions from a first position on said biopsy sample at a first time, and to generate second analyte ions from a second different position on said biopsy sample at a second different time; and (ii) the analyzer analyzing said analyte ions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/           Examiner, Art Unit 2881                                                                                                                                                                                             
/DAVID E SMITH/           Examiner, Art Unit 2881